11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Pete Soto,                                   * From the 266th District Court
                                               of Erath County,
                                               Trial Court No. CV34641.

Vs. No. 11-18-00200-CV                       * November 8, 2018

Julie Soto,                                  * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Willson, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of prosecution. Therefore, in accordance with this court’s
opinion, the appeal is dismissed.